DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 06/22/2022 have been entered. Applicant amendments filed 06/22/2022 overcomes the previous claim objection and 112(b) rejection set forth in the Office Action mailed 03/09/2022. The previous claim objection and 112(b) rejection are withdrawn.  

Status of Claims
	Claims 1, 4-9, 11-16 remain pending in the application, with claims 1, 4-9, and 11-12 being examined and claims 13-16 being withdrawn pursuant to the election filed 01/04/2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated He (CN-108745428-A) in view of Cao (US-2009/0130746-A1).
Regarding claim 1, He teaches a colorimetric detection sensor comprising: 
a porous membrane; and 
Paragraph 9 of He states that the multi-channel three-dimensional paper chip is composed of an upper and lower filter paper. It is understood that the filter paper is a porous membrane.  
a detection unit formed on the porous membrane and comprising a water-soluble chitosan derivative and a color-developing reagent, 
Paragraph 20 of He states that it is the upper filter paper A that has an injection zone, flow passage, and detection holes. Paragraph 34 of He states that in Figure 1, labels 1-8 indicate detection holes. These are understood to make up the detection unit. It is further stated by paragraph 12 of He that chitosan, specific oxidase, horseradish peroxidase, and a chromogenic reagent are placed in the detection well. While He does teach that the chitosan is fixed on a paper chip where the chitosan protects and stabilizes the coloring reagents and enzymes on the paper chip (He; paragraphs 27, 29), He is not specific as to if the chitosan is a water-soluble chitosan derivative, nor that the water-soluble chitosan derivative is chitosan oligosaccharide lactate (COL).
In the analogous art of microfluidic devices, Cao teaches a microfluidic device that has channels coated with chitosan or a chitosan derivative (Cao; abstract). 
	Specifically, Cao teaches where a chitosan or chitosan derivative is adsorbed or covalently bound to the surface of a microchannel (Cao; [0014], [0015]). A specific experiment conducted had the microchannels of a microfluidic chip treated with chitosan oligosaccharide lactate (Cao; [0035]). 
	It would have been obvious to one skilled in the art to modify the chitosan of He such that it is the chitosan oligosaccharide lactate taught by Cao because Cao teaches that chitosan and chitosan derivative coating reduces non-specific adsorption of reagents to channels as well as improves the efficiency and reproducibility of biochemical reactions, and reduces cross contamination (Cao; [0012]). 
	Page 3 of the instant specification and claim 2 provide examples of water-soluble chitosan derivates, where chitosan oligosaccharide lactate is a listed example. As such, it is understood that the chitosan oligosaccharide lactate of Cao is a water-soluble chitosan derivative.
Regarding claim 4, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the water- soluble chitosan derivative is arranged to block pores of the porous membrane.
Paragraph 49 of He states that the chitosan solution is added to the upper filter paper and then allowed to dry at room temperature. It is understood that by adding the chitosan solution to the filter paper, the solution will block pores of filter paper of He. The chitosan of He has been modified to be the chitosan oligosaccharide lactate of Cao, where the chitosan oligosaccharide lactate of Cao is understood to similarly block pores of the filter paper of He. 
	Regarding claim 6, modified He teaches the colorimetric detection sensor of claim 1. Modified He further teaches wherein the color-developing reagent comprises an oxidase, a peroxidase, and a chromophore. 
	He teaches where the detection wells will comprise chitosan, a specific oxidase, horseradish peroxidase, and a chromogenic reagent that are sequentially placed in the detection well (He; paragraph 12). It is understood that the oxidase, horseradish peroxidase, and chromogenic reagent together form a color-developing reagent. 
Regarding claim 7, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the oxidase comprises any one selected from the group consisting of glucose oxidase, cholesterol oxidase, choline oxidase, lactate oxidase, and a combination thereof. 
He paragraph 13 states different oxidases that may be used.  
Regarding claim 8, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the peroxidase comprises any one selected from the group consisting of horseradish peroxidase (HRP). 
He paragraphs 12 and 24 states that horseradish peroxidase is used. 
Regarding claim 9, modified He teaches the colorimetric detection sensor of claim 6. Modified He further teaches wherein the chromophore comprises any one selected from the group consisting of 4-aminoantipyrine (4-AAP), N-ethyl-N-(3-sulfopropyl)-3-methylaniline sodium salt, and a combination thereof.
He paragraph 14 lists chromogenic reagents that may be used. 
Regarding claim 11, modified He further teaches a biological sample analyzer comprising the colorimetric detection sensor of claim 1. 
As stated by paragraph 62 of He, the use of the three-dimensional paper chip includes placing the three-dimensional microfluidic paper chip on top of an LED light board and using a mobile phone or camera to obtain a color picture of the chip, and using Image J software and origin software to analyze the three-dimensional paper chip. It is understood that this is a biological sample analyzer. 
Regarding claim 12, modified He teaches the biological sample analyzer of claim 11. Modified He further teaches wherein the biological sample analyzer is capable of point-of-care testing (POCT). 
He states in paragraph 60 that test solution is pipetted into the injection zone of the three-dimensional microfluidic paper chip and letting it stand for 10 minutes before being placed on the LED light board. It is understood that the three-dimensional microfluidic paper chip is capable of point-of-care testing. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated He (CN-108745428-A), and Cao (US-2009/0130746-A1), in further view of Henry (US-2012/0238008-A1). 
	Regarding claim 5, modified He teaches the colorimetric detection sensor of claim 1. Modified He does teach where the filter paper used for the three-dimensional microfluidic device is Whatman No. 1 filter paper (He; paragraph 19). However, He is not specific as to the material of the Whatman No. 1 filter paper.   
	In the analogous art of paper-based devices to screen for pathogens, Henry teaches a paper-based assay with a membrane with a plurality of wells with indicator reagents (Henry; [0010], [0016]).
	Specifically, Henry teaches where the porous membrane is either nitrocellulose or polyvinylidene fluoride (PVDF) (Henry; [0017]). The porous membrane of Henry has a plurality of wells and a plurality of indicator reagents impregnated individually within the wells, which allows for a plurality of bacterial species to be detected on a single membrane (Henry; [0016]). 
	It would have been obvious to one skilled in the art to modify the Whatman No. 1 filter paper of modified He such that it is either nitrocellulose or polyvinylidene fluoride (PVDF) as taught by Henry because Henry teaches that a porous material such as nitrocellulose provides motive force for the movement of liquid from wet to dry areas of the strip, with the main motive force being capillary action within the pores, further nitrocellulose is used where there is a concern about loss of enzyme activity on paper as it is known to maintain protein activity (Henry; [0060], [0084]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a filter paper, specifically Whatman No. 1 filter paper) which differed from the claimed device by the substitution of component(s) (i.e., filter paper material) with other component(s) (i.e., a porous membrane comprising either nitrocellulose, nylon, polysulfone, polyethersulfone, or polyvinylidene fluoride), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the Whatman No. 1 filter paper), and the results of the substitution (i.e., supporting the reagents and allowing fluid flow to the detection wells) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the Whatman No. 1 filter paper of reference He with the porous membrane that may be either nitrocellulose of polyvinylidene fluroide of reference Henry, since the result would have been predictable.

Response to Arguments
Due to amendments to the claims, incorporating the limitations of claim 2 into claim 1, the rejections over view of He (CN-108745428-A) in view of Cao (US-2009/0130746-A1) under 35 USC 103 have been modified to address this amendment. 
In response to Applicant’s arguments, see page 6, filed 06/22/2022, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chitosan oligosaccharide lactate having a lower molecular weight in comparison to chitosan, 5kDa in comparison to 141kDa) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that secondary reference Cao is not in the analogous art of the claimed invention, as the claimed invention is drawn to a colorimetric detection sensor, which can be used for a biological sample analyzer capable of point-of-care testing. It is stated that there is no modification or suggestion to modify primary reference He with the method of Cao, as Cao is not in the analogous art. Examiner respectfully disagrees. 
First, it is noted that while Cao does not disclose all the features of the present claimed invention, Cao is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a chitosan derivative being chitosan oligosaccharide lactate to reduce non-specific adsorption of reagents to channels as well as improve the efficiency and reproducibility of biochemical reactions, and reduce cross contamination, and in combination with the primary reference, discloses the presently claimed invention.
Further, Cao is analogous to the instant invention, as Cao is directed to improving the efficiency of biochemical reactions in the channels of microfluidic devices (Cao; abstract). The chitosan of Cao is adsorbed to the surface of the microchannel, where the material for the microchannel may be polysulfone (Cao; [0024]). In the instant application, water-soluble chitosan is being applied to a porous membrane to block pores of the membrane, where this forms a film between pores by increasing wall thickness of the membrane to control flow of a fluid flowing to the end of the membrane, where the porous membrane may be for example polysulfone (instant specification, page 7 line 14, page 8 lines 10-13). 
	Therefore, Cao is in the analogous art of the instant application, as both Cao and the instant application are drawn to substrates that are being modified with chitosan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796